Approval of Minutes of previous sitting: see Minutes
(DE) Mr President, I have a couple of questions to put to you and to the Secretary-General of this House. I learned as early as last Thursday that a ceremony commemorating the victims of terrorism was to be held here this afternoon before this plenary sitting began. I take it as read that it was of an appropriately dignified character, and do not indeed doubt that it was, for I see the occasion, and the need for such a ceremony, as important.
What I am not willing to accept, however, is the way in which this was prepared and staged, and I would also like to tell the Secretary-General, Mr Rømer, that I intend to energetically follow up what he said in the Conference of Presidents last Thursday, so I will tell the plenary that I, the chairman of my group, had no advance notice of this event whatever. I do not know whether the members or chairmen of other groups were informed of it, but I, in any case, was not. When I, last Thursday, asked the Secretary-General and you how this had been prepared, I was told - for you left the answer to the Secretary-General - that it had been done in close cooperation with the Committee on Civil Liberties, Justice and Home Affairs, and, that appearing to be to be an acceptable explanation, I declared myself content with it.
Since then, I have learned that neither the deputy chairman of that committee, Mr Lambrinidis - who is a member of my group - nor my group's coordinator, Mrs Roure, had had any word whatever of this event.
I think this House has earned the right to be allowed to take part in an event of this kind, and I would have been happy to be present in my capacity as a group chairman. I do not think it helpful that Parliamentary business or initiatives of this kind should be staged in this building without Members of this House being present, and so I ask that, the next time events of this kind - which are, as I have said, useful - are prepared and held, a better job should be made of it.
I personally, as President of this House, took it as read that the procedure would be the same as it was last year; we will check to see if something different was done then. I myself presided from 3 p.m. onwards and wanted to do so until half past three, but the sitting then dragged on longer as the young people - whom it was very nice to see there, may I say - and the group chairmen were not so punctilious in keeping to their speaking time, and the President was not in a position to tell the young people to stop speaking after four minutes, so that I myself was unable to keep a very important appointment at half past three.
The whole thing lasted until just before 4 p.m. The sitting had been chaired before 3 p.m. by Mr Cavada, the chairman of this House's home affairs committee; the rapporteur was Mr Sifunakis, who is a member of your group, and Commissioner Špidla was also present. What I would recommend is that we should check to compare what was done last time and what was done this year. As for next year, I would ask - and I am grateful to you for saying how very useful you, too, find this - that we should try for a bit more transparency next time around, but there is one thing that will not be possible, for the Chamber was packed out with 580 young people in it, and if we invite all the Members of this House, there will not be enough space. We should, though, give some thought to how this House can be properly represented through the political groups. Can we agree on that?